Citation Nr: 1147166	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the undersigned Veterans Law Judge at a March 2010 video teleconference hearing.  The Veteran also testified at a hearing before a Decision Review Officer at the RO in June 2009.  The Board remanded this claim for further development in May 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that on VA examination of September 2011, the Veteran reported that he had recently started to receive Social Security disability.  Those records are not requested and may be pertinent to the instant claim.  They should be obtained for consideration of the appeal.  See Murincsak v. Brown, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance as needed, attempt to obtain copies of all records concerning the award of Social Security Disability, to include a copy of the decision that was entered.  If the records cannot be obtained, the Veteran and his representative should be so notified, and the claims folder should contain documentation of the attempts made to obtain the records. 

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


